Title: From George Washington to Sidney Lee, 20 October 1784
From: Washington, George
To: Lee, Sidney

 

Madam,
Mount Vernon in Virginia 20th Octobr 1784.

The letter you did me the honor to write to me on the 23d of May last, came to my hands in the moment of my departure for our Western territory. Knowing that I should be in the walks of Mr White, and intending if I did not see him, to write to him on the subject of your letter, I thought it best to decline giving you any trouble until one of those events should have happened.
Fortunately I saw Mr White, who informed me, that tho’ appearances were against him, he had not been unmindful either of your commands, or his own promises; for, tho’ long before he could get matters in such a train as to give a precise account of the state of the trust reposed in him, he had, nevertheless, done it some little time before; and would leave nothing unattempted to settle the business in the best manner he was able, and that circumstances would admit.
He marked the parts of your letter to me, which required his attention; and promised me that he would address you on the Subject of them.
For the favorable wishes you have been pleased to bestow on this young Country—and for the flattering sentiments you have expressed for me—my warmest acknowledgements are due. I have the honor to be with great respect. Madam Yr Most Obt Hble Servt

Go: Washington

